Citation Nr: 1428110	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increase rating for residuals of a fracture of the left humerus, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964. 

This case comes before the Board of Veterans' Appeals (Board) on a timely appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied an increased rating for the issue on appeal.  

The Board remanded this claim for additional development in November 2013, and the case was subsequently returned for further appellate review.

The Veteran requested a travel Board hearing in his May 2008 substantive appeal.  The Veteran was scheduled for a hearing in June 2009.  However, the Veteran subsequently canceled his hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.  

The Veteran is service-connected for residuals of a left humerus fracture, which he sustained while he was on active duty in May 1960.  Following the fracture, the Veteran underwent a surgery that involved an internal fixation by plate and four stainless steel screws.  Then, in September 1999, the Veteran complained of weakness in the left upper extremity with discomfort upon heavy lifting.  He indicated that the pain was infrequent and only noted upon use of the left upper extremity.  The Veteran had full range of motion.  He was provided another examination in August 2006, wherein he reported no weakness, stiffness, swelling, heat, redness, drainage, instability or giving way, locking, or abnormal motion.  He also denied any history of bone disease or infection of the bone.  He also stated that he had never used a brace or a prosthetic device.

Upon examination, the examiner found that there was no muscle wasting in the upper arm and that the left hand and elbow had full active range of motion.  The examiner also found no evidence of deformity, angulation, false motion, shortening or abnormal movement, malunion or nonunion, and no loose motion or false joint.  Additionally, there was no tenderness, drainage, edema, painful motion, weakness, redness, or heat.  The examiner found no residual loss of function and no neurological loss based upon his review of the Veteran and the diagnostic evaluations.  

The Board notes that the October 2011 remand requested a new VA examination to determine the severity of the Veteran's residuals of a left humerus fracture.  Specifically, the remand required the VA examiner to examine the Veteran in accordance with the criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).  The Board notes that the November 2011 VA examiner did not provide information required to properly rate the Veteran under Diagnostic Code 5203.  Indeed, the examiner did not provide the values (in degrees) for the Veteran's range of left shoulder motion testing and he did not provide the Veteran with x-ray testing to determine whether the Veteran has dislocation, nonunion, or malunion of the clavicle or scapula.  Thus, the Board finds that the claim must be remanded to afford the Veteran a VA examination pursuant to the May 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance of remand orders).

Additionally, during the November 2011 VA examination for the Veteran's left shoulder, the Veteran also complained of reduced strength of his grasp and grip of his left hand.  The examiner noted an August 2011 CT scan record that noted a "probable left periventricular lacunar infarct."  The examiner stated that it is not known whether the Veteran's left hand weakness is related to his old fractured humerus or the CVA, or whether the "probable" infarct would affect the left hand.  When medical evidence is unclear or incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that a neurological VA examination is required to resolve these questions and determine whether the Veteran shall be separately rated for neurologic manifestations. 

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an orthopedic examination to determine the current severity and manifestations of his residuals from his left humerus fracture.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

First, the examiner is asked to provide the Veteran with an x-ray of his left shoulder in order to properly rate his disability.  The examiner should describe all clinical signs and symptomatology associated with the left shoulder disability.  Then, the examiner is asked to conduct range of motion testing of the left shoulder and record the results of such testing in degrees.  Upon repetitive testing, the examiner should document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.  Finally, the examiner is asked to discuss and comment on the severity of the objective manifestations of the Veteran's residuals of his left humerus fracture.

Please provide the rationale for any opinion expressed.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  Next, schedule the Veteran for a neurological VA examination.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner is asked to review the VA treatment records, including the August 2011 CT scan record which indicates a "probable left periventricular lacunar infarct."  Then, the examiner is asked to provide an opinion as to the following:

(a)  Whether a "probable left periventricular lacunar infarct" affects the Veteran's function and use of the left hand; and, if so, whether the Veteran's left hand weakness of grip and grasp are manifestations that result solely from the Veteran's probable left periventricular lacunar infarct.

(b)  Whether the Veteran's left hand weakness of grip and grasp are manifestations that result solely from the Veteran's service-connected residuals of a fracture of the left humerus.

(c)  Whether the Veteran's left hand weakness of grip and grasp are manifestations that result from the cumulative effect of both the Veteran's probable left periventricular lacunar infarct and his service-connected residuals of a fracture of the left humerus.  If so, the examiner is asked to identify and distinguish the symptoms and impairment attributable solely to the Veteran's service-connected residuals of a fracture of the left humerus, from those attributable solely to his probable left periventricular lucanar infarct.

(d)  If the examiner that it is not possible to separate the symptoms and impairment attributable to the Veteran's service-connected residuals of a fracture of the left humerus, from those attributable his probable left periventricular lacunar infarct, the examiner should annotate this conclusion in the examination report.

Please provide the rationale for any opinion expressed.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed.  Re-adjudicate the issue of entitlement to an increased rating in excess of 10 percent for residuals of a fracture of the left humerus, to include consideration of whether a separate rating is warranted for any associated impairment of the left hand. If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



